Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27th November 2020, 24th September 2021, 5th November 2021 and 25th October 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8 – 10, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (US 2022/0014394 A1).
Claim 1. Zhao shows a method (abstract) comprising:  	receiving, by a first router, a route advertisement including a base node label, for a second router, associated with a segment routing path without flexible-algorithm, wherein the second router participates in a flexible-algorithm ([0245]: the PE2 node for advertising an LU route, while an MP-BGP session is established between the PE1 node and the PE2 node for advertising a VPN route; [0229]: in case of SR, the advertisement message of the LU Prefix route also carries a Label-Index Sub-TLV (Slice2 Prefix SID) and a Label-Index Sub-TLV (Slice1 Prefix SID); [0300]: the second PE node is configured to distribute a first label to the first FEC to create a first ILM forwarding entry; and to send an advertisement message of the first BGP-LU route to the ABR and modifies the BGP next-hop to an address of the second PE node wherein the advertisement message of the first BGP-LU Prefix route carries the first TPD and the first label);  	deducing, by the first router and from the base node label, a node label, for the second router, associated with a segment routing path with the flexible-algorithm ([0301]: the ABR is configured to create a second FTN forwarding entry corresponding to the first FEC based on the advertisement message of the first BGP-LU route received, where the second FTN forwarding entry is associated with the label forwarding path identified by the first TPD for the first VPN message to reach the BGP next hop, and to redistribute a second label to the first FEC to create a second ILM forwarding entry based on the second label; and to replace the first label in the advertisement message of the first BGP-LU route with the second label, modify the BGP next-hop to an address of the ABR and forward the address to the first PE node); and  	constructing, by the first router, a label stack including the deduced node label for the second router to steer a packet to the second router along the segment routing path with the flexible-algorithm ([0306]: the first node is further configured to create a third FTN forwarding entry corresponding to the second FEC based on the second BGP-LU route received wherein the third FTN forwarding entry is associated with the label forwarding path identified by the second TPD for the second VPN message to reach the BGP next hop).
Claim 3. Zhao shows the method of claim 1, wherein receiving the route advertisement including the base node label comprises  	receiving a Border Gateway Protocol Labeled Unicast message including Network Layer Reachability Information (NLRI) specifying a prefix of the second router bounded to the base node label for the second router ([0279] and [0288]: the message of the LU Prefix route may be carried in an MP-BGP Update message, and specifically may carry the TPD attribute by extending a NLRI field).
Claim 4. Zhao shows the method of claim 1, wherein receiving the route advertisement including the base node label comprises  	receiving an Interior Gateway Protocol specifying the base node label for the second router ([0172]: a Blue tunnel may be established in the IGP network to meet the transmission requirements of the second VPN).
Claim 6. Zhao shows the method of claim 1, wherein the base node label for the second router is shared with another router, wherein  	receiving the route advertisement comprises receiving the route advertisement including a label stack of the base node label for the second router and a base node label, for an area border router in an Interior Gateway Protocol area including the second router, associated with the segment routing path without flexible-algorithm ([0245]: the PE2 node for advertising an LU route, while an MP-BGP session is established between the PE1 node and the PE2 node for advertising a VPN route; [0300]: the second PE node is configured to distribute a first label to the first FEC to create a first ILM forwarding entry, and to send an advertisement message of the first BGP-LU route to the ABR and modifies the BGP next-hop to an address of the second PE node wherein the advertisement message of the first BGP-LU Prefix route carries the first TPD and the first label), wherein  	the label stack uniquely identifies the second router ([0304]: the second TPD is configured to identify the label forwarding path for a second VPN message to reach the BGP next hop); wherein  	deducing the node label for the second router further comprises deducing a node label for the area border router, wherein the node label for the area border router is associated with the segment routing path with the flexible-algorithm ([0301]: the ABR is configured to create a second FTN forwarding entry corresponding to the first FEC based on the advertisement message of the first BGP-LU route received, where the second FTN forwarding entry is associated with the label forwarding path identified by the first TPD for the first VPN message to reach the BGP next hop, and to redistribute a second label to the first FEC to create a second ILM forwarding entry based on the second label; and to replace the first label in the advertisement message of the first BGP-LU route with the second label, modify the BGP next-hop to an address of the ABR and forward the address to the first PE node), and wherein constructing the label stack comprises  	constructing the label stack including the deduced node label for the second router and the deduced node label for the area border router to steer the packet to the second router along the segment routing path with the flexible-algorithm ([0306]: the first node is further configured to create a third FTN forwarding entry corresponding to the second FEC based on the second BGP-LU route received wherein the third FTN forwarding entry is associated with the label forwarding path identified by the second TPD for the second VPN message to reach the BGP next hop).
---------- ---------- ----------
Claim 8. Zhao shows a method (abstract) comprising:  	receiving, by a first router, a route advertisement including a label stack of a plurality of base node labels that uniquely identifies a second router ([0229]: in case of SR, the advertisement message of the LU Prefix route also carries a Label-Index Sub-TLV (Slice2 Prefix SID) and a Label-Index Sub-TLV (Slice1 Prefix SID)), wherein  	the plurality of base node labels includes  	a base node label for the second router that is shared with another router and a base node label for an area border router in an Interior Gateway Protocol area including the second router, wherein the plurality of base node labels is associated with a segment routing path without flexible-algorithm, wherein the second router participates in a flexible-algorithm ([0245]: the PE2 node for advertising an LU route, while an MP-BGP session is established between the PE1 node and the PE2 node for advertising a VPN route; [0300]: the second PE node is configured to distribute a first label to the first FEC to create a first ILM forwarding entry, and to send an advertisement message of the first BGP-LU route to the ABR and modifies the BGP next-hop to an address of the second PE node wherein the advertisement message of the first BGP-LU Prefix route carries the first TPD and the first label);  	deducing, by the first router and from the plurality of base node labels, a node label for the second router and a node label for the area border router, wherein the node label for the second router and the node label for the area border router are associated with a segment routing path with the flexible-algorithm ([0301]: the ABR is configured to create a second FTN forwarding entry corresponding to the first FEC based on the advertisement message of the first BGP-LU route received, where the second FTN forwarding entry is associated with the label forwarding path identified by the first TPD for the first VPN message to reach the BGP next hop, and to redistribute a second label to the first FEC to create a second ILM forwarding entry based on the second label; and to replace the first label in the advertisement message of the first BGP-LU route with the second label, modify the BGP next-hop to an address of the ABR and forward the address to the first PE node); and  	constructing, by the first router, a label stack including the deduced node label for the second router and the deduced node label for the area border router to steer a packet to the second router along the segment routing path with the flexible-algorithm ([0306]: the first node is further configured to create a third FTN forwarding entry corresponding to the second FEC based on the second BGP-LU route received wherein the third FTN forwarding entry is associated with the label forwarding path identified by the second TPD for the second VPN message to reach the BGP next hop).
Claim 9. Zhao shows the method of claim 8, wherein receiving the route advertisement comprises  	receiving a Border Gateway Protocol Labeled Unicast message including Network Layer Reachability Information (NLRI) specifying a prefix of the router bounded to the base node label for the second router and the base node label for the area border router ([0279] and [0288]: the message of the LU Prefix route may be carried in an MP-BGP Update message, and specifically may carry the TPD attribute by extending a NLRI field).
---------- ---------- ----------
Claim 10. Zhao shows a system (figs. 7, 9, 11 and 13) comprising  	a plurality of routers (figs. 7, 9, 11 and 13: CE, PE and ABR);  	a plurality of area border routers (figs. 7, 9, 11 and 13: PE1 and PE2), wherein a first router of the plurality of routers and a first area border router (figs. 7, 9, 11 and 13: ABR) of the plurality of area border routers is logically grouped in a first Interior Gateway Protocol (IGP) area (figs. 7, 9, 11 and 13: IGP 1), wherein a second router of the plurality of routers and a second area border router of the plurality of area border routers is logically grouped into a second IGP area (figs. 7, 9, 11 and 13: IGP 2), wherein  	the first router, the second router, the first area border router, and the second area border router participate in a flexible-algorithm ([0245]: the construction of an end-to-end transmission path on a BGP-LU path by selecting an FA (Flexible Algorithm)); wherein  	the first area border router is configured to:  	receive, from the first router, a base node label, for the first router, associated with a segment routing path without flexible-algorithm ([0229]: in case of SR, the advertisement message of the LU Prefix route also carries a Label-Index Sub-TLV (Slice2 Prefix SID) and a Label-Index Sub-TLV (Slice1 Prefix SID)); and  	send, to the second area border router, a route advertisement including the base node label for the first router ([0245]: the PE2 node for advertising an LU route, while an MP-BGP session is established between the PE1 node and the PE2 node for advertising a VPN route); and wherein the second router is configured to:  	receive, from the second area border router, the route advertisement including the base node label for the first router ([0300]: the second PE node is configured to distribute a first label to the first FEC to create a first ILM forwarding entry; and to send an advertisement message of the first BGP-LU route to the ABR and modifies the BGP next-hop to an address of the second PE node wherein the advertisement message of the first BGP-LU Prefix route carries the first TPD and the first label);  	deduce, from the base node label, a node label, for the first router, associated with a segment routing path with the flexible-algorithm ([0301]: the ABR is configured to create a second FTN forwarding entry corresponding to the first FEC based on the advertisement message of the first BGP-LU route received, where the second FTN forwarding entry is associated with the label forwarding path identified by the first TPD for the first VPN message to reach the BGP next hop, and to redistribute a second label to the first FEC to create a second ILM forwarding entry based on the second label; and to replace the first label in the advertisement message of the first BGP-LU route with the second label, modify the BGP next-hop to an address of the ABR and forward the address to the first PE node); and  	construct a label stack including the deduced node label for the first router to steer a packet to the first router via the segment routing path with the flexible-algorithm ([0306]: the first node is further configured to create a third FTN forwarding entry corresponding to the second FEC based on the second BGP-LU route received wherein the third FTN forwarding entry is associated with the label forwarding path identified by the second TPD for the second VPN message to reach the BGP next hop).
Claim 12. Zhao shows the system of claim 10, wherein the route advertisement including the base node label comprises a Border Gateway Protocol Labeled Unicast message including Network Layer Reachability Information (NLRI) specifying a prefix of the first router bounded to the base node label for the first router ([0279] and [0288]: the message of the LU Prefix route may be carried in an MP-BGP Update message, and specifically may carry the TPD attribute by extending a NLRI field).
Claim 13. Zhao shows the system of claim 10, wherein the route advertisement including the base node label comprises an Interior Gateway Protocol specifying the base node label for the first router ([0169]: the PE1 node and the PE2 node enable an IGP network, and a first VPN may be created on the PE1 node and the PE2 node according to the user’s need to establish an underlying transmission path meeting the requirements of the first VPN).
Claim 16. Zhao shows the system of claim 15, wherein the second router is further configured to:  	receive the updated route advertisement including the label stack of the base node label for the first router and the base node label for the first area border router ([0245]: the PE2 node for advertising an LU route, while an MP-BGP session is established between the PE1 node and the PE2 node for advertising a VPN route; [0300]: the second PE node is configured to distribute a first label to the first FEC to create a first ILM forwarding entry, and to send an advertisement message of the first BGP-LU route to the ABR and modifies the BGP next-hop to an address of the second PE node wherein the advertisement message of the first BGP-LU Prefix route carries the first TPD and the first label);  	deduce a node label, for the first area border router, associated with the segment routing path with the flexible-algorithm ([0301]: the ABR is configured to create a second FTN forwarding entry corresponding to the first FEC based on the advertisement message of the first BGP-LU route received, where the second FTN forwarding entry is associated with the label forwarding path identified by the first TPD for the first VPN message to reach the BGP next hop, and to redistribute a second label to the first FEC to create a second ILM forwarding entry based on the second label; and to replace the first label in the advertisement message of the first BGP-LU route with the second label, modify the BGP next-hop to an address of the ABR and forward the address to the first PE node), and  	construct the label stack including the deduced node label for the first router and the deduced node label for the first area border router to steer the packet to the second router along the segment routing path with the flexible-algorithm ([0306]: the first node is further configured to create a third FTN forwarding entry corresponding to the second FEC based on the second BGP-LU route received wherein the third FTN forwarding entry is associated with the label forwarding path identified by the second TPD for the second VPN message to reach the BGP next hop).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al in view of Joseph et al (US 2020/0344151 A1).
Claim 5. Zhao teaches the method of claim 1; Zhao does not expressly describe wherein deducing the node label for the second router comprises  	offsetting the base node label of the second router to fall within a node label range of the flexible-algorithm.Joseph teaches feature of offsetting a base node label of a second router to fall within a node label range of flexible-algorithm ([0020]: a computer network for advertising an offset value that network devices participating in a flexible-algorithm may each use to compute a node segment identifier for the flexible-algorithm… PE routers are to establish one or more label switched paths (“LSPs”) that define distinct paths through a network to carry packets from a source PE router to a destination PE router).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the offsetting feature as taught by Joseph in the deducing method of Zhao to better support constraint-based path computation in which path computations is performed based on various constraints, such as to configure a path on a particular plane of a network deployed with multiple planes.
Claim 14. Zhao teaches the system of claim 10; Zhao does not expressly describe wherein, to deduce the node label for the first router, the second router is further configured to  	offset the base node label for the first router to fall within a node label range of the flexible-algorithm.Joseph teaches feature of offsetting a base node label of a second router to fall within a node label range of flexible-algorithm ([0020]: a computer network for advertising an offset value that network devices participating in a flexible-algorithm may each use to compute a node segment identifier for the flexible-algorithm… PE routers are to establish one or more label switched paths (“LSPs”) that define distinct paths through a network to carry packets from a source PE router to a destination PE router).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the offsetting feature as taught by Joseph in the deducing process of Zhao to better support constraint-based path computation in which path computations is performed based on various constraints, such as to configure a path on a particular plane of a network deployed with multiple planes.
---------- ---------- ----------
Allowable Subject Matter
Claims 2, 7, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Zhang et al, US 2021/0367883 A1: techniques by which a routing protocol, such as border gateway protocol (BGP), is extended to control propagation and importation of information using route targets (RTs) specified as bitmasks that encode link administrative group information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        3rd December 2022